966 So.2d 603 (2007)
Kimberly PYLES
v.
Anthony WEAVER and RCI Entertainment Louisiana, Inc. d/b/a Rick's Cabaret, A Division of Rick's Cabaret International, Inc.
Kimberly Pyles
v.
The Estate of Anthony Weaver, Easton Insurance Company, RCI Entertainment Louisiana, Inc., d/b/a Rick's Cabaret, A Division of Rick's Cabaret International.
No. 2007-C-1674.
Supreme Court of Louisiana.
November 2, 2007.
In re Pyles, Kimberly;Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. D, No. 01-15258; to the Court of Appeal, Fourth Circuit, No(s). 2006-CA-348, 2006-CA-0644.
Denied.